         Case 1:20-cv-01735-MKV Document 16 Filed 10/14/20 Page 1 of 2
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 10/14/2020
 PAMELA WILLIAMS,

                            Plaintiff,
                                                                  20-cv-1735 (MKV)
                     -against-
                                                                        ORDER
 DIGI-KEY CORPORATION,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ joint request for judicial approval of their proposed

consent decree [ECF #15, 15-1 (“Proposed Consent Decree”)]. IT IS HEREBY ORDERED that,

on Friday, October 30, 2020 at 10:30 AM, the parties shall appear for a conference to discuss

their Proposed Consent Decree. The conference will be held by telephone. The conference can

be accessed by calling the Court’s teleconference line at 888-278-0296 at the scheduled time.

When prompted, enter Access Code 5195844.

       Specifically, the parties propose that “[t]he Court’s jurisdiction over this matter shall

continue for 36 months.” Proposed Consent Decree at 10. However, as the Court states in its

Individual Rules of Practice in Civil Cases, the Court typically will not retain jurisdiction to

enforce settlement agreements.

       In their letter, the parties note that many similar cases have been resolved with similar,

judicially-approved consent decrees. However, many similar cases have also been resolved

through stipulations of voluntary dismissal, pursuant to Rule 41(a)(1)(A)(ii). See, e.g., Del-

Orden v. Bonobos, Inc., No. 17-cv-2744 (PAE), 2017 WL 6547902, at *4 (S.D.N.Y. Dec. 20,

2017) [ECF #47]; Suvino v. Time Warner Cable, Inc., No. 16-cv-7046 (LTS), 2017 WL 3834777,

at *2 (S.D.N.Y. Aug. 31, 2017) [ECF #108]; Markett v. Five Guys Enterprises LLC, No. 17-cv-
         Case 1:20-cv-01735-MKV Document 16 Filed 10/14/20 Page 2 of 2




788 (KBF), 2017 WL 5054568, at *2 (S.D.N.Y. July 21, 2017) [ECF #50]. The parties are free

to settle this case on any terms they wish, and they will be bound by the terms and conditions of

their stipulation of voluntary dismissal. 9 Wright & Miller, Federal Practice & Procedure § 2363

(3d ed. 2008).

SO ORDERED.
                                                     _________________________________
Date: October 14, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
